Title: To George Washington from Brigadier General John Thomas, 11 October 1775
From: Thomas, John
To: Washington, George



Roxbury 11th of Octor 1775

Your may Remember I Mentioned to your Excellency the Discharge of Some Subalterns that were Making Applycation for it, & agreable to your Answer I have Directed King Lapham, Joshua Baisto & Lieut. Cole, to wait on your Excellency who I think may be Spared from the Army—I am with the Greatest respect your most Obedt & very Humble servt

John Thomas

